Citation Nr: 0006412	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left elbow disability for the period from November 30, 1988 
through April 22, 1992.

2.  Entitlement to a rating in excess of 30 percent for a 
left elbow disability for the period from June 1, 1992 
through September 14, 1993.

3.  Entitlement to a rating in excess of 50 percent for a 
left elbow disability for the period beginning November 1, 
1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1988 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1989 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for a left elbow disability and assigned a 
noncompensable rating effective from November 30, 1988.  
Subsequently, in a May 1990 rating decision, the RO assigned 
a 10 percent rating for the veteran's left elbow disability, 
effective from November 30, 1988.  By rating action in 
November 1992, the RO assigned a 30 percent rating for the 
veteran's left elbow disability, effective from June 1, 1992.  
By rating action in April 1994, the RO assigned a 50 percent 
evaluation for the veteran's service connected left elbow 
disability, effective beginning November 1, 1993.  The 
veteran has continued her appeal.

During the pendency of this appeal, the RO has granted 
several temporary total convalescent ratings (100 percent) 
for the veteran's service connected left elbow disability, 
pursuant to 38 C.F.R. § 4.30, including from September 26, 
1989 through October 31, 1989, from September 16, 1990 
through October 31, 1990, from November 30, 1990 through 
December 31, 1990, from August 8, 1991 through September 30, 
1991, from April 23, 1992 through May 31, 1992, and from 
September 15, 1993 through October 31, 1993, 

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case -- and a claim for an increased 
rating of a service connected disability.  Accordingly, the 
issues for appellate consideration are reflected on the first 
page of this decision in accordance with Fenderson.  

This matter came before the Board in January 1998 and was 
remanded, in part, for the RO to conduct further evidentiary 
development.  The Board finds that the requested development 
has been accomplished and will proceed with its review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's neurological impairment associated with her 
service-connected left elbow disability is manifested by mild 
ulnar neuropathy, little motor impairment, pain, and 
functional impairment of the left hand consistent with no 
more than mild sensory involvement, without evidence of ulnar 
paralysis.

3.  From November 30, 1988 through April 22, 1992, the 
orthopedic impairment associated with the veteran's service-
connected left elbow disability was manifested by chronic 
pain and chronic subluxations and dislocations, resulting in 
functional impairment equivalent to extension of the elbow 
limited to 100 degrees.

4.  From June 1, 1992 through September 14, 1993, the 
orthopedic impairment associated with the veteran's service-
connected left elbow disability was manifested by chronic 
pain, chronic subluxation and dislocation, and limitation of 
motion equivalent to favorable ankylosis, which restricted 
her functional abilities.

5.  From November 1, 1993, the veteran's service-connected 
left elbow disability has been manifested by orthopedic 
impairment comparable to unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the orthopedic 
impairment associated with the veteran's service-connected 
left elbow disability, from November 30, 1988 through April 
22, 1992, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208, 
5211 (1999).

2.  The criteria for a rating in excess of 30 percent for the 
orthopedic impairment associated with the veteran's service-
connected left elbow disability, from November 30, 1988 
through October 31, 1993, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205, 
5206, 5207, 5208, 5211 (1999).

3.  The criteria for a rating in excess of 50 percent for the 
orthopedic impairment associated with the veteran's service-
connected left elbow disability, beginning November 1, 1993, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208, 5211 
(1999).

4.  The criteria for a separate rating of 10 percent, but no 
more, for left ulnar neuropathy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.321(b)(1), 4.124a, Diagnostic Code 8516 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented claims which are plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Factual Background

The available service medical records show that in September 
1988 the veteran fell while running and injured her left arm.  
A disposition form dated in November 1988 showed a diagnosis 
of recurrent dislocated left elbow.  

A VA medical center (VAMC) outpatient treatment record dated 
in June 1989 showed that the veteran's left elbow was 
examined and there was no laxity of either the radial or 
ulnar collateral ligaments.  She did a series of push-ups and 
there was no subluxation or dislocation of the radial head or 
olecranon.  On July 3, 1989 she was seen in the emergency 
room for left elbow pain and indicated she was unable to 
sleep.  Examination showed minimal tenderness to palpation 
over the medial aspect of the elbow.  Her fingers were warm 
and had good color.  The radial pulse was intact.  There was 
no erythema, swelling or heat.  She had decreased range of 
motion of the left elbow and pain on extension.  On July 11, 
1989 she was seen in the orthopedic clinic and complained of 
chronic pain and dislocations of the left elbow.  Examination 
showed that range of motion of the left elbow was from 0 to 
120 degrees, there was full supination and pronation, and no 
palpable evidence of radial head subluxation.  

In July 1989 the veteran testified at a hearing at the RO 
that prior to service she bruised her left elbow by falling 
on it, her arm was placed in a sling for a few days, and she 
had no residual effects.  She testified that she re-injured 
her elbow during service when she was running in formation 
and tripped over a girl in front of her and came down on her 
left elbow on the concrete.  She was sent to sick call and 
then to the hospital and learned that she had dislocated and 
fractured her elbow.  She claimed that her elbow was placed 
in a sling and she was sent back to active duty.  She 
continued to have pain and trouble with her left elbow and 
was eventually sent back to sick call and profiled.  She 
wanted to try to stay in service, but claimed she was 
"profiled out" due to her elbow.  She testified that she 
was treated at VAMCs in Oakland and Pittsburgh and claimed 
that the doctors told her that there had to be some kind of 
nerve damage, but they wanted to be sure, so she was to 
undergo an arthrogram and then see a specialist.  She 
reported having constant pain, all the way up to her neck.  
She wore a sling all day, and took it off when she went to 
bed.  She took a pain killer and a relaxant to help her 
sleep.  

A VAMC record shows that on July 18, 1989 the veteran 
underwent a left elbow arthrogram with tomography which 
showed that her elbow joint was normal with no loose bodies.  
A VAMC treatment record dated July 20, 1989 showed that she 
complained of increased pain, swelling, and decreased range 
of motion.  Examination of the left elbow showed no erythema, 
increased warmth, small effusion, flexion to 90 degrees and 
extension to 130 degrees.  In August 1989 she reported having 
left elbow pain since she fell in service.  She claimed that 
her elbow dislocated several times each month, which was 
brought on by lifting, and could relocate her elbow with 
pronation.  She had no weakness of the hand.  Examination 
showed that pronation and supination resulted in palpable 
prominence, but no frank subluxation or dislocation of the 
radial head of the capitellum.  She lacked 15 degrees on 
active extension and 5 degrees on passive extension.  The 
collateral ligaments were stable and her neurovascular status 
was distally intact.  The impression was that the veteran had 
what appeared to be a chronically subluxing or dislocating 
left radial head, although there was no radiographic evidence 
of the elbow being "out".

An August 1989 letter from Glenn A. Buterbaugh, M.D. showed 
that the veteran reported a history of left elbow pain for 
approximately one year.  She also reported intermittent 
episodes of subluxation of her left elbow, as well as pain 
over the ulnar aspect of her left elbow.  Physical 
examination of her left elbow showed tenderness over the 
medial aspect of the left elbow.  Range of motion was from 0 
to 140 degrees with full forearm rotation.  On radial 
deviation stress there was marked instability of the ulnar 
collateral ligament of the left elbow.  Sensation distally 
was intact over the median, ulnar, and radial nerve 
distribution.  All motor function was intact distally.  
Compression stress x-rays were performed and on radial 
deviation stress there was marked instability with a 50 
degree valgus deformity on radial deviation stress of the 
left compared to the normal 5 degree valgus positioning of 
the right elbow with radial deviation stress.  The assessment 
was ulnar collateral ligament instability of the left elbow 
with intermittent subluxation.  

Medical records from Allegheny General Hospital, dated in 
September 1989, show that the veteran was admitted for left 
elbow ulnar collateral ligament instability.  She complained 
of left elbow pain in the peri olecranon area with heavy 
lifting, since her injury in service.  She had full range of 
motion without paresthesias and chronic intermittent 
subluxation, and it was noted that she was able to relocate 
the elbow.  While hospitalized, she underwent reconstruction 
of the left ulnar collateral ligament, with plantaris tendon 
graft, and a left ulnar nerve transposition.  

By rating action in November 1989, the RO granted service 
connection and a noncompensable rating, effective from 
November 30, 1988, for ulnar collateral ligament instability, 
left elbow, with intermittent subluxation. 

In a note dated November 8, 1989, Dr. Buterbaugh indicated 
that the veteran would need to wear a splint all the time, 
for six months.  In a note dated in January 1990 Dr. 
Buterbaugh noted that the veteran was off work and unable to 
work due to instability of the left elbow.  

In January 1990 the veteran testified at a hearing at the RO 
that after she was discharged from service she had extreme 
pain in her left elbow and it would dislocate by her picking 
up or moving things.  From the time she was discharged until 
she had surgery, she estimated that her elbow dislocated 30 
to 40 times.  She testified that slight lifting would be 
enough to cause the elbow to dislocate.  She also reported 
swelling when the elbow dislocated.  She testified that after 
her discharge from service, she first received treatment for 
her elbow condition in approximately July or August 1989, and 
underwent surgery in September 1989.  After her discharge 
from the hospital, she could do no lifting and had to wear a 
cast on her arm for six weeks.  After that, her arm was 
placed in a brace which she wore 24 hours a day.  Since the 
surgery she still had pain and swelling in her elbow and was 
not permitted to do any lifting.  She underwent physical 
therapy once a week, and then once every two weeks.  After 
service and prior to her surgery, she worked at the stadium, 
managing the stands, which involved lifting, doing inventory, 
and helping to control people in the stands.  She reported 
that since her surgery she had not been able to go back to 
work, according to her doctor's instructions.  She indicated 
that she wore a hinged brace which she did not take off, even 
to do physical therapy.  

In a letter dated in February 1990, Dr. Buterbaugh reported 
that the veteran underwent an ulnar collateral ligament 
reconstruction of her elbow and a sub-muscular ulnar nerve 
transposition in September 1989.  Dr. Buterbaugh reported 
that she continued to do reasonably well, and her final 
prognosis was fair.

By rating action in May 1990, the RO granted a 10 percent 
rating, effective from November 30, 1988, for the service-
connected ulnar collateral ligament instability, left elbow, 
with intermittent subluxation and history of reconstruction 
surgery, pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5211.

Records from the Allegheny General Hospital showed that the 
veteran was admitted on September 16, 1990 complaining of 
left elbow pain and an inability to move the elbow after 
lifting a piece of furniture.  On physical examination it was 
noted that the examiner could not examine the elbow very well 
and could not flex or extend the elbow.  Neurology was 
intact, including the radial, medial, and ulnar nerves, and 
motor and sensory.  X-rays showed a dislocated radial head 
and a subluxated distal humerus.  She subsequently underwent 
a closed reduction of the left elbow.  It was noted that her 
neurovascular status remained intact following the reduction.  
A note from the Allegheny Outpatient Surgery Center showed 
that she sustained a dislocated left elbow on September 16, 
1990 and underwent a closed reduction.  

In a letter dated in October 1990, William C. Hagberg, M.D. 
reported that the veteran underwent a closed reduction of a 
left elbow dislocation in September 1990 and after that was 
placed in a cast for three weeks.  It was noted that since 
then, her elbow had been protected for an additional three 
weeks.  She also complained of some pain in the wrist over 
the distal radioulnar joint, which was noted to be possibly 
due to the dislocation of the elbow.  She was to continue 
working on motion in the elbow.  In a prescription note dated 
in November 1990, Dr. Hagberg reported that the veteran had a 
diagnosis of subluxation of the left elbow and prescribed a 
cast for four weeks.  In a letter dated in December 1990, Dr. 
Hagberg noted that the veteran reported that five days prior 
"she felt some pain and a questionable subluxation in the 
right [sic] elbow".  When seen in the office, the x-rays 
showed the joint to be reduced, but she did have some 
tenderness over the lateral aspect of the elbow.  It was not 
clear as to why she was having these symptoms, and additional 
surgery on the elbow was not necessary.

In April 1991 the veteran testified at a hearing at the RO 
that she wore a cast after her surgery from September until 
December 1990.  She claimed that the cast was taken off once 
to check it, but the pain was too much.  Since that surgery, 
she had trouble with lifting her left elbow, shoulder and 
wrist.  She indicated that the doctor stated that her left 
wrist needed surgery because it was unstable and the last 
time it popped out her whole elbow and the whole arm shifted.  
She testified that it had been difficult to care for her one 
year old baby with the left arm, and that doing dishes was 
really hard.  She last worked two years prior and claimed she 
could not go back because her employer wanted to be assured 
that her elbow would never come out again, and that doctor 
could not assure that.  She testified that she had been 
treated at Allegheny General Hospital and was sent for 
numerous tests and nerve studies to find out if there was any 
nerve damage and an MRI.  She reported that her left arm hurt 
and she could not lift her shoulder.  She wore the brace 
mostly every day, and the only time she took it off was to 
sleep.  She testified that since the cast came off in 
December 1990, her elbow had dislocated approximately three 
times, but had not come fully out.  

Medical records from Monongahela General Hospital, dated in 
July 1991, show that the veteran was seen for a dislocation 
of the left elbow.  She reported that she had dislocated the 
elbow eight times since her surgery.  She reported having 
pain in the left elbow and full range of motion.  The 
diagnostic impression was synovitis of the left elbow.  X-
rays of the left elbow revealed no evidence of fracture, 
dislocation, or bone destruction.  She was instructed to wear 
an immobilizer for two days and follow-up with Dr. Hagberg.  

Medical records from Allegheny General Hospital, dated in 
July 1991, show that the veteran was seen with a complaint of 
left arm pain.  She denied any parasthesias or weakness to 
the extremity.  Examination showed that the left elbow was at 
90 degrees flexion with no obvious effusion or erythema.  She 
was moderately tender to palpation over the entire elbow area 
with no point tenderness.  She had mild tenderness over the 
radial aspect of the left wrist area and her pulses were 
intact.  Her neurosensory examination was entirely normal, 
with a normal medial, ulnar, and radial nerve examination of 
the hand.  The diagnosis was left elbow pain secondary to 
dislocation of the left elbow and history of chronic 
dislocation of the left elbow.  She was treated with a 
posterior splint, sling, and pain medication.  

On August 1991 medical notations, William Hagberg, M.D., 
indicated that the veteran had a diagnosis of status post 
subluxation of the left elbow, and prescribed a splint for 
two weeks, a cast for two weeks, and then therapy.  On a 
November 1991 medical notation, Dr. Hagberg indicated that 
she was in a long arm cast from August 8 through August 22, 
1991, and then splinted until September 24, 1991.  

A medical statement from Dr. Hagberg showed that he saw the 
veteran in March 1992, and there was no instability of the 
elbow noted on examination.  Her grip strength was decreased 
on the left, when compared to the right.  He had given her a 
prescription to begin therapy at the VA, and anticipated that 
her convalescent leave would continue for an additional three 
to six months.  On a medical notation dated in March 1992, 
Dr. Hagberg reported a diagnosis of status post 
reconstruction medial collateral ligament left elbow for the 
veteran.

Medical records from South Hills Health System, dated April 
23, 1992, showed that the veteran felt her left elbow "pop 
out" spontaneously as she was getting out of bed.  
Examination showed a posteriorly displaced olecranon, good 
pulses (radial), and sensation was intact.  X-rays of the 
left elbow revealed a posterior subluxation.  The diagnosis 
was partial posterior dislocation, and she underwent a 
reduction of the subluxation.  

VAMC outpatient records, dated from May to July 1992, show 
treatment for left elbow pain and chronic left elbow 
instability.  On June 9, 1992 physical examination showed 
full range of motion, with pronation to 90 degrees and 
supination to 90 degrees.  Sensation was intact in the 
medial, ulnar, and radial distal nerves.  There was mild pain 
with valgus stress.  There was a positive Tinel's sign at the 
elbow.  The assessment was chronic elbow instability and she 
was advised to continue wearing a left elbow brace with an 
extension block.  She underwent physical therapy and in June 
and July 1992, she had pain in the last 10 to 15 degrees of 
extension.  She veteran was advised to continue exercises in 
an attempt to increase the strength of her wrist and elbow 
muscle groups and to continue wearing a left elbow brace with 
an extension block.  In late July 1992, the veteran 
reportedly dislocated her left elbow while lifting a glass of 
liquid, and it was reduced at a private hospital.  
Examination showed generalized edema in the proximal forearm 
and distal arm.  The range of motion was unchanged, except 
that there was pain at the end range of extension.  

At a July 1992 personal hearing before a hearing officer at 
the RO, the veteran testified that she went to physical 
therapy twice a week at the VA.  She claimed she was not on 
any pain medication because she was told that she was not 
eligible for the pain clinic.  She testified that she was 
told by the VA that the only thing that could be done about 
her left elbow was a fusion.  She experienced tingling in her 
left arm.  She reported that a neighbor, who was a paramedic, 
regularly helped her to put her elbow back into place after 
it popped out, but he would not do it if it fully popped out.  
She testified that in the last year, her elbow had popped out 
at least once a month.  She had a dislocation in July 1991, 
and her elbow was casted until September 24, 1991 when she 
began wearing the brace.  She indicated that her elbow was 
casted again after a partial dislocation in April 1992, and 
that since then she wore a brace and a sling.  She also 
testified that she always had left elbow pain; and that she 
was told her dominant right hand was twice as strong as her 
left hand.  

In an October 1992 medical statement, Robert Trousdale, M.D., 
of the Mayo Clinic, indicated that he saw the veteran in 
October 1992 and that her primary complaint was pain, as she 
was able to control her subluxations and had not dislocated 
since April 1992.  On examination the range of motion was 
from -4 degrees to 135 degrees with full pronation and 
supination.  There was slight instability at full extension 
and at 30 degrees of flexion with valgus stress, yet the 
veteran's elbow was unable to be dislocated or subluxed.  
There was exquisite tenderness over the medial epicondyle and 
a positive Tinel's over an incision.  X-rays revealed an 
excellent ulnohumeral and radiohumeral articulation with no 
evidence of instability.  Dr. Trousdale recommended no 
further surgery and indicated that the best treatment 
solution would be a pain clinic evaluation, as well as social 
services to help her get a different job and to get her back 
to a normal routine as quickly as possible.  

By rating action in November 1992, the RO granted a temporary 
total convalescent rating from April 23, 1992 through May 31, 
1992, and granted a 30 percent rating for the service-
connected left elbow disability, effective from June 1, 1992, 
pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5211.

In a January 1993 medical notation, Timothy K. Honkala, M.D. 
of Jefferson Orthpaedic Associates, indicated that the 
veteran was under his care and that she was not permitted to 
return to work until approximately 10 weeks after the surgery 
scheduled for February 9, 1993.  

In a February 1993 medical statement, Robert Trousdale, M.D., 
of the Mayo Clinic, repeated his findings previously stated 
in an October 1992 statement.  He indicated that the 
veteran's shoulder and wrist neurovascular examinations were 
completely normal.  Dr. Trousdale stated that if instability 
became the veteran's major disability, then it would be 
reasonable to examine her under anesthesia and assess her 
stability in that mode.  He noted that oftentimes there could 
be posterolateral elbow instability with a normal examination 
in the office but that under anesthesia the radial head could 
sublux.  If this was the case, lateral ulnar collateral 
ligament reconstruction would be warranted again for the 
veteran.

On VA examination in May 1993, the veteran complained of 
multiple episodes of left elbow dislocations.  It was noted 
that the veteran wore a special device (a complicated brace) 
to prevent elbow dislocation.  She refused to take the device 
off based on instructions from a private doctor.  As far as 
the examiner could assess with the brace on, there was no 
swelling or deformity of the elbow joint.  Due to the brace, 
the examiner was unable to test range of motion or stability 
of the elbow.  Bony contour and alignment and bony landmarks 
at the left elbow appeared normal when compared to the right 
elbow.  The diagnosis was status post possible fracture of 
the left elbow with sequelae, namely recurrent elbow 
dislocation, and apparently unsuccessful attempted 
reconstructive surgery.  

Medical records from South Hills Health System dated from 
September to October 1993, indicated that the veteran 
dislocated her left elbow while wearing a brace in early 
September 1993.  A splint was prescribed.  X-rays showed 
elbow joint effusion and no fracture detected.  On September 
15, 1993, she underwent posterolateral reconstruction of the 
left elbow.  On medical prescription forms dated in September 
and October 1993, it was noted that she required a splint on 
her left arm from September 3, 1993 to October 15, 1993, and 
that she was unable to work due to recent elbow surgery, 
which would probably last for about six months.  

On VA examination in March 1994, the veteran complained of 
loosening of the left upper extremity and an inability to use 
her left elbow joint.  She reported that she wore a left arm 
brace all the time.  The examiner noted that the veteran 
could not pronate or supinate due to a brace.  On 
examination, she had tenderness of the extensor surface of 
the left elbow joint, and there was slight swelling of the 
joint.  There was a bony prominence of the extensor surface.  
Range of motion studies showed flexion from 0 to 120 degrees 
on the left, when compared with 0 to 145 degrees on the 
right.  The diagnoses were injuries to the left elbow joint 
resulting in fracture of the elbow joint for which two 
surgical procedures were performed, the last of which was 
performed in September 1993.  An x-ray of the left elbow 
showed a bone defect in the medial condyle of the lower shaft 
of the humerus, which was possibly due to previous surgery or 
to a normal variant.

By rating action in April 1994, the RO granted a 50 percent 
rating for the service-connected ulnar collateral ligament 
instability, left elbow with intermittent subluxation and 
history of reconstructive surgery, effective from November 1, 
1993.

At an April 1995 personal hearing before a hearing officer at 
the RO, the veteran testified that she underwent surgery on 
her left elbow in September 1989 and in September 1993 and 
that she had not recovered from the surgeries.  She indicated 
that she constantly wore a brace and had atrophy in the left 
elbow area.  She testified that she was not allowed to lift 
ten pounds on the left, and could not hold her new baby in 
that hand and that she had been advised to not seek any type 
of employment because she could not type or hold anything.  
She was able to drive only in an emergency, because she could 
only use her right hand to drive.  She reported that her 
elbow popped out once or twice a month and that she went to 
the emergency room if she could not correct her elbow herself 
by manual twisting.  She refused the VA doctor's 
recommendation to have her elbow fused.  She reported that 
the last time she worked was in 1989, while awaiting surgery.

At the hearing, VA outpatient records dated in March 1995 
were received.  The records show that the veteran complained 
of pain radiating down her left arm into her hand.  There was 
range of motion from 30 degrees to 170 degrees in flexion and 
60 degrees each in pronation and supination.  There was no 
motor or sensory deficit distally.  It was recommended that 
she undergo a bone scan to rule out reflex sympathetic 
dystrophy (RSD).  The diagnosis was recurrent left elbow 
instability with possible RSD.  

VA outpatient records, dated from March to July 1995, showed 
that the veteran was seen for treatment of her left elbow.  
In March 1995, x-rays of the left elbow showed no acute 
fracture or effusion.  In April 1995 she complained of 
chronic left elbow pain, the intensity of which had increased 
since the 1989 surgery.  She reported that the pain was 
located in the left elbow to the posterior forearm to all 
fingers of the dorsal left hand.  She described the pain as 
continuous and sharp, with intermittent shooting pains that 
occurred spontaneously or when she bumped the elbow, with 
cold and damp weather changes, at night, with pressure on the 
elbow, or with increased activity.  She reported that since 
the surgery in 1989 her left hand had decreased sensation 
which caused her to drop things.  It was noted that she 
described pain down the dorsal surface of the forearm 
involving the dorsal hand and all dorsal fingers, and also 
complained of decreased peripheral pulse and decreased heat 
sensation of all surfaces below the elbow.  It was noted that 
her complaints did not follow dermatomal or peripheral nerve 
patterns.  It was also noted that given the veteran's 
history, examination, x-rays, and present complaints, RSD was 
"exceptionally unlikely".  The examiner indicated that 
regarding the veteran's current complaints, she should be 
evaluated first for the fit of her brace, which seemed to be 
tight and close enough to the elbow to be possibly impinging 
on the nerves.  The examiner indicated that if the brace was 
found to be okay, it should be considered whether these were 
facetious or exaggerated complaints and there should be a 
neurological consultation.  In July 1995 she complained of 
chronic left elbow pain, and shooting pain into the fourth 
and fifth digits and the shoulder.  She indicated that the 
pain was constant, but varied in intensity, and that moving 
or touching the arm made it worse.  Examination showed that 
she had a positive left ulnar Tinel's sign.  The assessment 
was chronic left elbow pain, status post fracture and 
surgery, probably ulnar neuropathy.

Medical records from Monongahela General Hospital, dated from 
October to November 1995, indicate that the veteran 
complained of a recurrent dislocation of the left elbow.  X-
rays of the left elbow showed a posterior subluxation and no 
acute fracture fragments were seen.  Her dislocation was 
reduced, and a subsequent x-ray of the left elbow revealed 
that the partial dislocation had been reduced.  The 
impression was status post reduction and splinting, elbow 
subluxation.  

On a November 1995 VA prescription form, a physician 
indicated that the veteran required immobilization of her 
left arm in a splint for a minimum of 3 weeks.  

VA outpatient treatment records showed that in November 1995 
the veteran was treated for chronic left elbow instability.  
In early November it was noted that the veteran's left elbow 
was to be splinted in a 90 degree, neutral position.  She was 
seen three weeks later, in late November, and it was noted 
that her left elbow was splinted for three weeks following a 
recent dislocation.  On examination, there was no gross 
laxity.  Range of motion studies revealed 15 to 130 degrees 
in extension and full pronation and supination.  The 
assessment was chronic instability left elbow.  She was to 
continue wearing a hinged brace and was instructed to put the 
brace on more securely.

VA outpatient records, dated from January to April 1996, show 
that the veteran was seen for chronic left elbow pain.  In 
January 1996 she reported wearing an elbow brace all the time 
and complained of increased pain in the winter months, with 
shooting pain into the thumb and fifth finger.  The 
assessment was possible ulnar neuropathy.  An EMG report 
dated in March 1996 showed that nerve conduction studies of 
the left upper extremity were within normal limits and there 
was no evidence of ulnar entrapment at the elbow or below the 
elbow.  A needle EMG showed signs of subacute to chronic 
denervation in the ulnar nerve distribution, which was noted 
to be consistent with an old ulnar nerve injury.  In April 
1996 she complained of pain and numbness in the left fourth 
and fifth fingers, and pain in the elbow.  The assessment was 
post-operative ulnar neuropathy with hypersensitivity of the 
elbow.  She was instructed to continue wearing an elbow 
brace.  

Medical records from Monongahela General Hospital, dated in 
May 1996, show that the veteran was seen for reduction of a 
dislocation of the left elbow.  She reported that she lifted 
the hood of a car and dislocated her left elbow.  Her elbow 
was placed in a splint and a sling for two weeks.  

Received in June 1996 were VA outpatient records dated from 
June 1995 to June 1996 and showing treatment for chronic left 
elbow instability.  In June 1995, examination showed that the 
medial, ulnar, and radial nerves were intact distally, 
sensation was grossly intact, there was a +2 radial pulse, 
the elbow was swollen, and there was tenderness on palpation 
of the elbow medially and distally.  Range of motion was from 
10 to 90 degrees with pain on increased flexion and 
extension.  The elbow was to be re-splinted and she was to be 
sent for range of motion and muscle strengthening.  The 
veteran had been offered an elbow fusion, but refused, and 
was sent to the Mayo Clinic in 1992 where no surgical 
treatment was offered.  Re-evaluation at the Mayo Clinic was 
requested.  It was noted that she dislocated her left elbow 
in May 1996, and physical therapy was prescribed.  It was 
also noted that she had passive and active range of motion of 
the left elbow.  

On VA examination in July 1996, the veteran complained of 
continuous pain in her elbow, with intermittent subluxation.  
She claimed that she underwent reconstructive surgery in 1990 
for her left elbow, and since that time had reportedly 
sustained nerve damage.  She reported that over the years, 
splints were placed on and taken off her left elbow, with the 
most recent being earlier in the month.  The examination was 
limited as she had a splint and her elbow was immobilized.  
The examiner noted that there was no swelling and she had 
full range of motion of the left shoulder.  There was 
evidence of slight atrophy and diminished muscle strength of 
the left arm.  The diagnosis was history of injury to the 
left elbow, status post ulnar collateral ligament 
instability, as well as intermittent subluxation and history 
of reconstructive surgery with residual pain and functional 
defect.  

VA records, dated from September to October 1996, showed 
treatment for left elbow instability and ulnar neuropathy.  
In September 1996 she reported using the flexion splint 24 
hours a day and complained that her pain was constant and 
that her arm "goes out" frequently with the demands of 
caring for three small children.   In October 1996 
examination showed range of motion from 15 to 130 degrees in 
the left elbow, with full pronation and supination.  There 
was no ligament laxity noted.  On an October 1996 
prescription form, a physician noted that the veteran's left 
arm had been immobilized in a splint from October 1995 to 
November 28, 1995 and from July 10, 1996 to October 17, 1996.  

At a January 1997 personal hearing before a hearing officer 
at the RO, the veteran testified that she had been treated 
for chronic left elbow instability since 1988 with absolutely 
no relief of her condition.  She testified that she wore a 
hinged brace and that her elbow last subluxated in July 1996.  
She tried not to use her left elbow to pick up her children, 
and reported having a lot of pain in the elbow region.  She 
went to the VA every six months for prescription refills, and 
indicated that she went more frequently when her elbow was 
"out".  She claimed that the medication took the edge off 
of the pain, but that was all.  She was reportedly told by 
doctors that her arm pain was going to get worse and that she 
had nerve damage.  She claimed that there was no more 
surgical relief and there was no more they could do for her.  
She testified that she could not work, and had not worked 
since 1989.  She reported that her left elbow had not 
improved since her September 1993 surgery and that her elbow 
was still dislocating.  

On an October 1997 VA prescription form, a physician 
indicated that the veteran was excused from work for the next 
ten weeks.  

Medical records from Monongahela General Hospital dated in 
October 1997 showed that the veteran was seen for reduction 
of a dislocation of the left elbow.  She reported having pain 
in the left elbow trying to pick something up.  Examination 
of the elbow showed a posterior defect and the elbow was 
tender.  The physician attempted to discharge her, but she 
wanted a splint on the left arm.  A posterior splint was 
placed on the left arm, with the elbow at a 90 degree angle.

In January 1998 this matter came before the Board and was 
remanded in part for the RO to conduct further evidentiary 
development, to include obtaining current treatment records 
and VA examinations in orthopedics and neurology to determine 
the current nature and severity of her left elbow disability.  
Additionally, the RO was directed to consider whether a 
separate rating was warranted under the schedular criteria 
for any neurological impairments of the veteran's left elbow.  

A VA treatment record dated in October 1997 showed that the 
veteran was seen for follow-up after her elbow had "popped 
out" approximately twenty days prior.  The posterior splint 
was removed and her range of motion was checked.  It was 
noted that she had about 15 degrees of flexion contracture 
and could bend up to 90 degrees easily.  She had 
approximately 45 degrees of pronation and almost full 
supination.  There was hyperesthesia around the medial 
epicondyle and the radial head stayed reduced.  The plan was 
to prolong immobilization of her left shoulder for a total of 
30 days.  It was advised that a Bell/Towshed procedure be 
considered.  

In an April 1998 contact with a senator, the veteran's 
representative noted on the veteran's behalf that she did not 
want another physical and maintained that the evidence in the 
file was sufficient for rating purposes.  

In a report of contact dated in June 1998 it was noted that 
the veteran indicated that she did not want any more EMG 
studies.

On VA neurological examination in August 1998 it was noted 
that the veteran's primary complaint was pain in the left 
elbow and weakness of the left hand.  She reported that 
movement of the elbow, compression at the elbow, or bumping 
the elbow, produced sharp pain that radiated into the hand.  
She indicated that use of her hand had improved.  Physical 
examination revealed that her power was 5+ out of 5 in the 
first dorsal interosseous and adductor digiti minimi, with 
the exception of some guarding due to pain.  Sensory 
examination was normal with pinprick and light touch.  There 
was a positive Tinel's sign at the elbow which produced pain 
in the elbow that radiated into the fourth and fifth fingers.  
Deep tendon reflexes were 2+ in the biceps and triceps, 
bilaterally.  The assessment was that the veteran's history, 
examination, and EMG findings were consistent with mild ulnar 
neuropathy status post ulnar transposition, and that the 
surgery was incurred as a result of her service-connected 
injury.  The examiner noted that the veteran had relatively 
little motor impairment that could be documented, but 
indicated that this could be a significant source of pain 
even with the relatively mild findings on examination and 
EMG/nerve conduction studies.  It was also noted that this 
pain may contribute to the functional impairment of use of 
the left arm.  

On VA orthopedic examination in August 1998 the veteran 
complained of left elbow numbness and tingling going down to 
all of her fingers on the dorsum of the left hand.  She 
reported continuous sharp pain in this location, and 
intermittent shooting pain over the same area, that was 
affected by weather changes, pressure on the left elbow, and 
increased activity.  She reported having decreased sensation 
in the left hand since surgery in 1989, but denied any 
burning.  She complained of pain on the ulnar side, fourth 
and fifth fingers, and weakness.  She was told not to lift 
more than 10 pounds.  She reported having recurrent 
instability and problems with her activities of daily living 
during flare-ups, and wore the left elbow hinged brace due to 
instability.  She was not working at that time.  She reported 
that she was right-hand dominant.  

Additionally, in August 1998 VA orthopedic examination showed 
that the veteran's range of left elbow motion, out of the 
brace, was 5 degrees to 140 degrees both actively and 
passively, with no evidence of instability on flexion and 
extension.  She had pronation from 0 to 70 degrees and 
supination from 0 to 80 degrees.  There was full range of 
motion both at the shoulder and the wrist.  She had no pain 
with this motion and no limitation.  There was tenderness 
along the medial collateral ligament and she had a positive 
Tinel's sign at the elbow for the ulnar nerve.  There was no 
ankylosis present, and it was noted that this was not an 
inflammatory condition.  Her range of motion in the 
prosthesis was the same as out of the prosthesis.  X-rays 
showed no degenerative changes at the ulnohumeral 
articulation or at the radiohumeral articulation.  The 
diagnoses were left ulnar nerve mononeuropathy and 
instability by documentation in the chart, although no 
evidence of instability was found on examination, but there 
was a limited examination due to pain.  On stressing for 
valgus instability there was tenderness, but no dislocation 
throughout range of motion of both pronation and supination 
of the forearm, as well as flexion and extension of the 
elbow.  

Moreover, on VA orthopedic examination in August 1998, it was 
noted that the veteran had a Tinel's sign and probably had an 
ulnar mononeuropathy secondary, most likely, to the scar from 
the prior surgical procedures.  The examiner noted that she 
could undergo an ulnar nerve decompression to help the 
problem, but whether it would help was hard to say.  It was 
also noted that she had no motor or discrete sensory loss and 
had 5/5 strength in both her medial, radial and ulnar nerves, 
although she did describe subjective paresthesias, numbness, 
and tingling in the ulnar nerve distribution, and had a 
Tinel's sign at the elbow, and not the wrist.  The examiner 
indicated that she had many subjective complaints of 
instability and many documented cases in the chart and had 
been offered an elbow fusion which she refused.  The examiner 
also noted that it seemed that the veteran would be able to 
perform normal activities of daily living and may be able to 
perform a job which did not require a lot of heavy lifting.  
It was recommended that she undergo some type of work 
training to be able to work, as the examiner noted that she 
should be able to function well with the right upper 
extremity as well as with the left upper extremity, just with 
no heavy lifting. 

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, she has presented claims which are 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further development 
is required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  Not all disabilities will show all the 
findings specified in the rating criteria, but coordination 
of the rating with functional impairment is required.  
38 C.F.R. § 4.21.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
supra at 594.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
Schafrath, supra. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

As noted above, the veteran is right handed.  The record 
reflects that her service-connected left (minor) elbow 
disability is currently rated as 50 percent disabling, 
pursuant to Diagnostic Code 5205.  For favorable ankylosis of 
an elbow, at an angle between 90 and 70 degrees, a 30 percent 
rating is assigned for the minor arm.  When ankylosis is 
intermediate, at an angle of more than 90 degrees, or between 
70 and 50 degrees, a 40 percent rating is assigned for the 
minor arm.  When there is unfavorable ankylosis of an elbow, 
at an angle of less than 50 degrees, or with complete loss of 
supination or pronation, a maximum 50 percent rating is 
assigned for the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5205.  

The veteran's service-connected left elbow may alternatively 
be rated under Diagnostic Codes 5206, 5207, or 5208.  Under 
Diagnostic Code 5206, when flexion of the minor forearm is 
limited to 110 degrees, a 0 percent (noncompensable) rating 
is assigned.  A 10 percent rating is warranted if flexion is 
limited to 100 degrees.  A 20 percent rating requires 
limitation of forearm flexion from 70 to 90 degrees.  A 30 
percent rating requires limitation of forearm flexion to 55 
degrees.  A 40 percent rating requires limitation of forearm 
flexion to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Under Diagnostic Code 5207, limitation of extension of the 
minor forearm from 45 to 60 degrees warrants a 10 percent 
rating.  If extension of the minor forearm is limited from 75 
to 90 degrees, a 20 percent rating is warranted.  If 
extension of the minor forearm is limited to 100 degrees, a 
30 percent rating is warranted.  If extension of the minor 
forearm is limited to 110 degrees, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  
Pursuant to Diagnostic Code 5208, a maximum 20 percent rating 
is warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  The 
normal range of elbow motion is from 0 degrees of extension 
to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.

The Board notes that Diagnostic Code 5209 is not applicable 
to the instant case as there no competent evidence in the 
record on appeal to show either a flail joint impairment or 
valgus deformity.  

The veteran's service-connected left elbow disability was 
previously rated by the RO pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5211.  Pursuant to Diagnostic Code 5211, a 10 
percent rating is warranted for malunion of the ulna of the 
minor upper extremity with bad alignment.  A 20 percent 
rating is warranted if there is nonunion of the ulna in the 
lower half, or in the upper half with false movement but 
without loss of bone substance or deformity.  A 30 percent 
rating requires nonunion in the upper half with false 
movement with a loss of bone substance (1 inch (2.5 cms.) or 
more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211.  

The evidence of record reflects that the veteran's service-
connected left elbow disability encompasses both orthopedic 
and neurologic impairment.  The orthopedic impairment 
associated with the service-connected left elbow disability 
will be addressed first.  In that regard, the Board notes 
that from November 30, 1988 through April 22, 1992 (exclusive 
of the time periods encompassed by temporary total 
convalescent ratings, including from September 26, 1989 
through October 31, 1989, from September 16, 1990 through 
October 31, 1990, from November 30, 1990 through December 31, 
1990, and from August 8, 1991 through September 30, 1991) an 
increased rating of 30 percent is warranted for the 
orthopedic portion of veteran's service-connected left elbow 
disability.  

In July 1989 the veteran complained of chronic pain and 
dislocations of the left elbow, and there was no palpable 
evidence of radial head subluxation.  In August 1989 a 
private physician reported that range of motion was from 0 to 
140 degrees and on radial deviation stress there was marked 
instability of the left ulnar collateral ligament.  In July 
1991 she was treated for a dislocation of the left elbow.  
Subsequent examination showed that the left elbow was at 90 
degrees flexion, and there was moderate tenderness to 
palpation over the elbow.  The Board finds that based on the 
objective medical evidence of record, the veteran's 
orthopedic impairment and functional loss due to the service-
connected left elbow, from November 30, 1988 through April 
22, 1992, was comparable to extension of the forearm being 
limited to 100 degrees.  38 C.F.R. § 4.71a, 5207.  Although 
the limitation of motion of the left elbow was not severe 
enough to warrant consideration under Diagnostic Codes 5205, 
5206, or 5208, there is sufficient evidence of recurrent 
dislocations of the elbow requiring surgical intervention, as 
well as reports of pain, such that the disability more 
closely approximates the criteria for a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.  A higher rating 
would require evidence of disability equivalent to 
intermediate ankylosis, at an angle of more than 90 degrees, 
or between 70 and 50 degrees, limitation of forearm flexion 
to 45 degrees, limitation of extension to 110 degrees, or 
nonunion in the upper half of the ulna, with false movement, 
loss of bone substance and marked deformity, none of which 
have been demonstrated here.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5206, 5211.  Therefore, a 30 percent rating 
November 30, 1988 through April 22, 1992 is warranted. 

The Board finds that from June 1, 1992 through September 14, 
1993, the orthopedic portion of the veteran's service-
connected left elbow disability was no more than 30 percent 
disabling.  VA treatment records dated in June 1992 showed 
full range of motion of the left elbow, the assessment was 
chronic elbow instability, and she was advised to wear a left 
elbow brace.  In October 1992, range of motion was from -4 
degrees to 135 degrees with full pronation and supination, 
and there was slight instability at full extension and at 30 
degrees of flexion.  X-rays revealed excellent ulnohumeral 
and radiohumeral articulation with no evidence of 
instability.  On VA examination in 1993 she complained of 
multiple episodes of left elbow dislocations, and indicated 
that she wore a brace.  The Board finds that with 
consideration of the veteran's well documented history or 
recurrent subluxation and dislocation, limitation of motion, 
and pain on motion, the disability more closely approximates 
the criteria for a 30 percent rating as favorable ankylosis 
of the elbow.  See 38 C.F.R. § 4.71a, Diagnostic Code 5205.  
A higher rating would require evidence of disability 
equivalent to intermediate ankylosis, at an angle of more 
than 90 degrees, or between 70 and 50 degrees, limitation of 
forearm flexion to 45 degrees, or limitation of extension to 
110 degrees, which has not been demonstrated here.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205, 5206, 5207.  Therefore, a 
rating in excess of 30 percent, from June 1, 1992 to 
September 14, 1993 is not warranted. 

The Board also notes that from November 1, 1993, the 
orthopedic portion of the veteran's service-connected left 
elbow disability has been no more 50 percent disabling.  On 
VA examination in March 1994, she complained of an inability 
to use her left elbow joint and that she wore a left arm 
brace all the time.  Range of motion studies showed flexion 
from 0 to 120 degrees.  In April 1995 she complained of 
chronic left elbow pain, that was continuous and sharp, with 
intermittent shooting pains, and reported that her elbow 
popped out once or twice a month.  In June 1995 range of left 
elbow motion was from 10 to 90 degrees with pain on flexion 
and extension.  In October and November 1995 x-rays of the 
left elbow showed a posterior subluxation and range of motion 
studies revealed 15 to 130 degrees in extension.  In May 1996 
she was seen for reduction of a dislocation of the left 
elbow.  On VA examination in July 1996, she complained of 
continuous pain in her elbow, with intermittent subluxation.  
There was evidence of slight atrophy and diminished muscle 
strength of the left arm.  In October 1996 range of motion 
was from 15 to 130 degrees in the left elbow.  In October 
1997 she was seen for reduction of a dislocation of the left 
elbow.  She had about 15 degrees of flexion contracture and 
could bend up to 90 degrees.  On VA examination in 1998 she 
reported having recurrent instability and problems with her 
activities of daily living during flare-ups.  Range of left 
elbow motion was from 5 degrees to 140 degrees both actively 
and passively, with no evidence of instability.  The Board 
finds that with consideration of her history of chronic 
subluxations and dislocations necessitating that she wear a 
brace, her left elbow limitation of motion, the reported pain 
on motion, and her resulting functional impairment, the 
orthopedic disability from November 1, 1993 approximates the 
criteria for a 50 percent rating for unfavorable ankylosis of 
the elbow, which is the maximum rating assigned for 
impairment of the minor elbow.  38 C.F.R. § 4.71a, Diagnostic 
Code 5205.  

As noted above, the veteran's service-connected left elbow 
disability includes impairment of the ulnar nerve, and 
therefore may be rated under Diagnostic Code 8516, which 
pertains to paralysis of the ulnar nerve.  Pursuant to 
Diagnostic Code 8516, for a minor extremity, a 10 percent 
rating is assigned for mild, incomplete paralysis, a 20 
percent rating is assigned for moderate incomplete paralysis, 
a 30 percent rating is assigned for severe, incomplete 
paralysis, and a 50 percent rating is assigned for complete 
paralysis with the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminence with 
loss of extension of the ring and little fingers where the 
fingers cannot be spread (or reverse), the thumb cannot be 
adducted and the flexion of the wrist is weakened.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

In general, all disabilities are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  38 C.F.R. § 4.14 provides that disability 
from injuries to the muscles, nerves, and joints of an 
extremity may overlap to a great extent and that the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is to be avoided.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, she 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

A VAMC outpatient treatment record dated in June 1992 showed 
that the veteran's sensation was intact in the ulnar nerve, 
but there was a positive Tinel's sign at the elbow.  A July 
1995 VA treatment record showed that she had a positive left 
ulnar Tinel's sign and the assessment included probable ulnar 
neuropathy.  In January 1996 she complained of pain shooting 
into the thumb and fifth finger.  In March 1996 a needle EMG 
showed signs of subacute to chronic denervation in the ulnar 
nerve distribution, which was consistent with an old ulnar 
nerve injury.  In April 1996 she complained of pain and 
numbness in the left fourth and fifth fingers, and the 
assessment was post-operative ulnar neuropathy with 
hypersensitivity of the elbow.  On VA neurological 
examination in 1998, it was noted that the veteran complained 
of weakness in the left hand, and she had a positive Tinel's 
sign that produced pain in the elbow that radiated into the 
fourth and fifth fingers.  The examiner concluded that the 
veteran's history, examination, and EMG findings were 
consistent with mild ulnar neuropathy, status post ulnar 
transposition.  

Based on the objective evidence of record, the Board finds 
that pursuant to Diagnostic Code 8516, a separate rating is 
warranted for the neurological symptoms related to the 
veteran's service-connected left elbow disability, so as to 
include functional impairment of the left hand.  The Board is 
mindful of the rule against pyramiding under 38 C.F.R. § 
4.14, but notes that the orthopedic manifestations of her 
service-connected left elbow disability evaluated under 
Diagnostic Codes 5205 and 5207 (chronic elbow pain, 
limitation of elbow motion, and chronic elbow subluxations 
and dislocations) are not being taken into consideration in 
evaluating the neurological manifestations of her service-
connected left elbow disability under Diagnostic Code 8516.  
The Board also notes that there are separate and distinct 
symptoms to account for a separate neurologic rating, in that 
the orthopedic impairment rated under Diagnostic Code 5205 
and 5207 does not encompass the sensory disturbances, 
radicular pain, numbness, and resulting functional impairment 
of the left hand, as recognized in Diagnostic Code 8516.

In that regard, the Board notes that the evidence of record 
is negative for notation of ulnar paralysis.  On VA 
neurological examination conducted in 1998 the examiner noted 
that the veteran had relatively little motor impairment, but 
indicated that this could be a significant source of pain, 
and that this pain may contribute to the functional 
impairment of use of the left arm.  The examiner 
characterized the veteran's ulnar neuropathy as mild in 
nature, thus warranting assignment of a 10 percent evaluation 
under Diagnostic Code 8516.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516.  The evidence of record contains no competent 
medical evidence showing more than mild sensory impairment, 
or any more severe motor impairment or nerve paralysis to 
warrant assignment of a higher evaluation under that 
Diagnostic Code.  Therefore, the Board concludes that the 
veteran's manifestations of ulnar neuropathy warrant a 
separate disability evaluation of no more than 10 percent.  


ORDER

Entitlement to a 30 percent rating for the orthopedic 
impairment associated with the service-connected left elbow 
disability, for the period from November 30, 1988 through 
April 22, 1992, is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to a rating in excess of 30 percent for the 
orthopedic impairment associated with the service-connected 
left elbow disability, for the period from November 30, 1988 
through September 14, 1993, is denied.

Entitlement to a rating in excess of 50 percent for the 
orthopedic impairment associated with the service-connected 
left elbow disability, for the period beginning November 1, 
1993, is denied.

Entitlement to a separate rating of 10 percent for left ulnar 
neuropathy is granted, subject to the regulations governing 
the payment of monetary awards.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

